Citation Nr: 1244081	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-06-936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected chondromalacia of the right knee.  

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for breast cancer.  

6.  Entitlement to an increased rating for chondromalacia of the right knee, currently rated 10 percent disabling.  

7.  Entitlement to an initial rating higher than 30 percent disabling for posttraumatic stress disorder (PTSD).  

8.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2007, August 2008, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the May 2007 decision, the RO determined that a previously denied claim of entitlement to service connection for diabetes mellitus could not be reopened.  In the August 2008 decision, the RO denied service connection for breast cancer and hypertension and determined that a previously denied claim of entitlement to service connection for a left knee disorder could not be reopened.  In the August 2010 decision, the RO awarded service connection for PTSD and assigned a 30 percent disability rating.  The TDIU issue was raised during a hearing before the Board in May 2012 and is part and parcel to his claims for higher ratings.  

In a March 2010 decision, the Board reopened the claim of entitlement to service connection for diabetes and remanded the issue of service connection for that condition as well as for hypertension, breast cancer, and PTSD, and the issue of an increased rating for chondromalacia of the right leg to the RO for additional development.  

In January 2010 and in May 2012, the Veteran and his spouse testified before the undersigned.  Transcripts of those hearings are associated with the claims file.  

The issue of entitlement to service connection for a disability of the spine was raised on the record at the May 2012 Board hearing, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  

Since the RO last reviewed the evidence in this case, additional evidence has been added to the claims file.  In a statement dated in August 2012, the Veteran waived RO consideration of that evidence in the first instance.  The Board has therefore considered all evidence associated with the claims file, irrespective of when it was submitted.  See 38 C.F.R. § 20.1304(c) (2012).  

The issues of entitlement to service connection for a diabetes mellitus and hypertension, and the issues of entitlement to higher ratings for chondromalacia of the right knee and for posttraumatic stress disorder (PTSD), to include TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In a January 2012 written statement, received by VA prior to promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his appeal as to the issue of entitlement to service connection for breast cancer.  

2.  The RO last denied service connection for a left knee disability in an unappealed November 2008 rating decision.  

3.  Evidence added to the record since the November 2008 rating decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disorder and raises a reasonable possibility of substantiating that claim.  

4.  A left knee disorder did not have onset during active service, was not caused by active service, was not caused or aggravated by the Veteran's service-connected right knee condition, and arthritis of the left knee did not manifest within one year of separation from active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for breast cancer have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The November 2008 rating decision in which the RO denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  

3.  New and material evidence having been added to the record since the November 2008 rating decision was issued, the criteria for reopening the claim of entitlement to a left knee disorder have been met.  38 U.S.C.A. § 5108 (West 2002); C.F.R. § 3.156(a) (2012).  

4.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeal

Under 38 U.S.C.A. § 7105 (West 2002) the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2012).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In July 2009, the RO received a VA Form 9 substantive appeal from the Veteran perfecting his appeal of the RO's decision denying service connection for breast cancer.  That issue was subsequently remanded by the Board for additional development in March 2010.  In a VA Form 9 dated in January 2012, the Veteran, through his representative, requested that the issue of service connection for breast cancer be dismissed.  

Based on these facts, there remain no allegations of errors of fact or law for appellate consideration with regard to the issue of entitlement to service connection breast cancer.  Hence, the Board is without jurisdiction over that issue.  38 U.S.C.A. § 7104(a) (West 2002).  The appeal as to that issue must therefore be dismissed.  

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims to reopen previously denied claims, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the VCAA duty to notify was satisfied with regard to the left knee issue by way of a letter sent to the Veteran in December 2007.  The letter informed him of the requirements to reopen his claim of entitlement to service connection for a left knee disorder, including the reasons that his claim was previously denied.  It also informed him of what evidence was required to substantiate service connection, how VA assigns disability ratings and effective dates if service connection is established, and of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, and there are relevant private treatment records and Vet Center treatment records associated with the claims file.  

VA afforded the Veteran a medical examination of his left knee in July 2008.  That examination included a review of his relevant medical history, the examiner described his disability in detail, diagnosed degenerative joint disease of the left knee, provided a medical opinion as to whether the degenerative joint disease of his left knee had onset during service or within a year of separation from service and as to whether his left knee disorder was secondary to his service-connected right knee condition, and supported the opinion with an analysis that the Board can weigh against other opinions.  The examination and opinion are therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The RO did not reopen the claim and the Board does reopen the claim and deny it on the merits in the instant decision.  The basis for the RO not reopening the claim was that new and material evidence had not been submitted showing that his left knee disorder was related to service.  In arriving at its determination the RO reviewed the relevant evidence of record in essentially the same manner as if it had reopened the claim and denied it on the merits.  The same notice and assistance was provided the Veteran as would have been provided had the claim been reopened by the RO.  For these reasons the Board finds that its reopening of the claim and denial of the appeal on the merits does not result in any prejudice to the Veteran based on the RO merely not reopening it.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Service Connection - Left Knee Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis (degenerative joint disease), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2012).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2012).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

III.A.  Service Connection - Left Knee Degenerative Joint Disease - Reopened Claim

Prior to receipt of the claim that led to this appeal, the RO had previously denied service connection for a left knee disability.  Hence, prior to reaching the merits of the service connection claim, the Board must first determine if the claim can be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (holding that the Board has a jurisdictional responsibility to determine whether it is proper to reopen a claim).  

VA first received a claim of entitlement to service connection for a bilateral knee disability from the Veteran in November 2002.  The RO denied that claim in a February 2003 rating decision on the basis that the Veteran did not have a left knee condition during service or within a relevant presumptive period and there was no nexus between a current left knee condition and his service.  Of record at that time was that he had arthritis of his left knee.  The RO mailed notice of that decision and of the Veteran's procedural and appellate rights to him in February 2003.  He was not represented at that time.  In May 2006, VA again received from the Veteran a claim of entitlement to service connection for a left knee disorder.  In November 2006 it determined that new and material evidence had not been submitted to reopen that claim.  That same month it mailed notice of that decision and of his procedural and appellate rights to him and his representative.  In March 2008 the Veteran again filed a claim of entitlement to service connection for a left knee disorder.  It determined that new and material evidence had not been submitted to reopen that claim and sent him notice of that decision and of his procedural and appellate rights in August 2008.  He appealed that decision to the Board.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  Except in the case of a simultaneously contested claim, which this is not, the notice of disagreement must be received at the agency of original jurisdiction (AOJ, which is the RO in this case) within one year of the mailing of notice of the unfavorable determination.  38 U.S.C.A. § 7105(b).  If the claimant does not initiate an appeal to the Board within the statutorily specified period, the denial becomes final and, in general, the claim may not thereafter be reopened or allowed.  38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2012).  

Additionally, interpreting 38 C.F.R. § 3.156(b), the U.S. Court of Appeals for Veterans Claims (Veterans Court) has held that an RO decision does not become final if new and material evidence is received within the appeal period of an unappealed RO decision and is not addressed by VA.  See King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (stating that the receipt of new and material evidence within one year of the date of mailing of an RO decision, "prevents an initial determination from becoming final").  That regulation provides that if new and material evidence is received within the appeal period, such evidence relates to the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The exception to the rule of not reopening a finally denied claim is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  

"New and material evidence" is defined as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence already of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Review of the claims file reveals that no new and material evidence was received within one year of the February 2003 or November 2006 decisions.  Evidence received within those periods does not tend show that he had a left knee condition during service, that arthritis manifested within one year of separation from service, or that a service-connected condition caused or aggravated a left knee condition.  Hence, 38 C.F.R. § 3.156(b) does not provide a basis for finding those decisions non-final.  

Nor is there any document received within one year of the mailing of the February 2003 or November 2006 decisions expressing disagreement with those decisions or a desire to appeal the decisions to the Board.  The decisions therefore became final.  

In August 2011, the Veteran submitted a June 2011 letter in which Dr. "G.G." opined that it is more likely than not that the Veteran has sustained damage to his left knee from overuse while trying to reduce the use of his service-connected right knee.  This letter relates to an unestablished fact necessary to substantiate his claim of entitlement to service connection for a left knee disability because it relates the left knee disability to his service by way of his service-connected right knee condition.  This evidence also raises a reasonable possibility of substantiating his claim.  The evidence is therefore both new and material evidence, and his claim of entitlement to service connection for a left knee disability must be reopened.  

III.B.  	Service Connection - Left Knee Degenerative Joint Disease - Merits

Having reopened the claim, the Board now turns to the merits of the claim.  This requires that the Board consider and weigh all evidence that is favorable and unfavorable to the claim.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2009).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

VA afforded the Veteran an examination of his left knee in July 2008.  The examiner indicated that she had reviewed the Veteran's medical history, including the claims file.  She documented her interview with the Veteran, noting that the Veteran contended that his left knee arthritis is secondary to the service-connected condition of his right knee.  He reported to the examiner that he experienced pain of his left knee during service but did not seek treatment for his left knee during service.  He described his left knee symptoms and perceived limitations and the examiner noted that he had surgery of the left knee in 1997.  

Physical examination results are detailed, including the results of range of motion and stability studies.  The examiner noted an April 2007 x-ray study of his left knee and listed the findings from that study.  She diagnosed degenerative joint disease of the left knee.  She provided an expert opinion concluding that his left knee disorder was less likely than not due to his right knee disorder.  From her opinion it is also clear that she determined that his left knee disorder did not have onset during his active service nor was it caused by his active service.  See Monzingo v. Shinseki, ---Vet. App. ---, No. 10-922, slip op. at 11 (Nov. 21, 2012) (holding that an examination is not necessarily inadequate where "the rationale provided by the examiner [does] not explicitly lay out the examiner's journey from the facts to a conclusion, so long as that rationale can be discerned from a "review of the report as a whole").  

As to the direct service connection opinion, she noted that he had no complaints involving his left knee documented in the service treatment records and there was no documentation of a left knee condition within the year following separation from active service.  She noted that although the Veteran reported undergoing surgery in 1997, the surgery conducted by Dr. W. was shown in the records from that physician to have occurred in 2002.  She also noted that although there were treatment records back to 1995, there was no record of treatment of his left knee until the references to his left knee by Dr. S. in his September 2000 note, where the Veteran first reported that he had been experiencing pain and swelling in the left knee for the last several months.  She explained that the medical records were silent regarding left knee pain until approximately 1990s and pointed out that this amounted to 17 years after separation from service.  

The Board finds this opinion to be evidence against granting service connection for his left knee disorder on a direct basis.  The examiner clearly arrived at the conclusion that his left knee was not directly due to service as her explanation pointed to the absence of documented symptoms in any record prior to 17 years after separation from active service, including no reports during service.  She clearly knew that the Veteran had asserted that his left knee pain began during service because he told her so during the examination.  Hence, it follows that she considered his statements as well as the documented evidence.  

As to the secondary service connection theory of entitlement, the examiner explained that there is no medical evidence of instability of his right knee or an abnormal gain that would cause the Veteran to place more weight on the left knee.  She stated that the available medical evidence showed that it is less likely than that the left knee degenerative joint disease is secondary to his service connected right knee condition.  

The Board finds this examination report to be highly probative evidence against granting service connection for degenerative joint disease of the left knee on a secondary service connection basis.  The examiner's rationale is logical and compelling.  Her statement that the Veteran has not put additional stress on his left knee due to his right knee because he has no abnormal gait due to the right knee and there is not instability of the right knee is logical and is expert evidence that there is no medical basis for finding that his right knee condition has had any effect on his left knee.  It necessarily follows that his right knee condition neither caused nor aggravated his left knee degenerative joint disease.  Id.  

The Board also finds that this opinion is more probative than the statement from Dr. G.G.  In his June 2011 statement, Dr. G.G. provided only that the Veteran overuses his left knee because of his right knee condition but provided no explanation as to what demonstrates that there has been overuse due to his right knee condition or what aspect of his service-connected right knee condition would lead to such overuse.  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Here, the reasoning employed by the VA examiner is more extensive and is rooted in specific findings - the Veteran's gait and the lack of instability associated with his right knee condition.  These facts lead the Board to afford more weight to the July 2008 VA examiner's opinion that to Dr. G.G.'s opinion.  

Also considered by the Board is the Veteran's opinion that his left knee condition is due to his right knee condition.  The Veteran has not demonstrated that he has any expertise in medical matters.  He is therefore a layperson when it comes to such matters.  Whether a layperson opinion as to a nexus or diagnosis is competent evidence depends on the particular case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor for consideration is the complexity of the question to be determined.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  See Layno v. Brown, 6 Vet. App. 465, 496 (1994) (explaining that a layperson is competent to report only that which he or she observed).  

Here, personal observation alone cannot separate the disease process of the knee in question from the effect, if any, of the service-connected condition of the other knee.  Nor is it a simple question because answering it requires specialized knowledge of the type of condition affecting each limb and body mechanics (such as gait), as expressed by the medical professional in the July 2008 report.  For these reasons, the Board finds that the Veteran's opinion with regard to an effect of his service-connected right knee condition on his left knee condition is not competent evidence.   

The service treatment records do not show complaints of left knee pain or treatment for left knee pain.  There are no records indicating that the Veteran complained of left knee symptoms during service.  He reported right knee symptoms on numerous occasions during service.  He also reported other musculoskeletal symptoms.  It follows that if he had left knee symptoms during service, as he now states he did, that he would have reported them.  

Associated with the claims file are treatment records from Drs. S.S. and S.W. of Shawnee Medical Center.  Those records begin in 1995 but do not document any treatment or symptoms involving his left knee prior to 1997.  April 2000 notes include a past history of arthritis of the knees with surgery of his left knee 3 years earlier.  

The service treatment records tend to show that the Veteran did not have any condition involving his left knee during service.  The post service treatment records tend to show that arthritis of his left knee did not manifest until years after of his separation from active service.  As between the Veteran's reports that his left knee began hurting during service and the service and post service treatment records, the Board finds the treatment records more probative of whether he had a left knee disorder or symptoms involving his left knee during service or within the first years after separation from service.  This determination is based on the fact that the Veteran sought treatment for similar conditions both during service and post service so if he had symptoms at that time, it follows that he would have also sought treatment for those symptoms.  Those records taken together with the VA examiner's report outweigh the Veteran's report of in-service onset of left knee symptoms.  This evidence also is the most probative evidence of record as to whether his left knee arthritis manifested within one year of separation from active service and is unfavorable to application of the presumptive provisions for chronic diseases.  The July 2008 opinion is the most probative evidence as to a secondary service connection or aggravation theory of entitlement.  

In summary, the preponderance of evidence is against his claim of entitlement to service connection for a degenerative joint disease of the left knee on all theories of entitlement raised by the Veteran or reasonably raised by the record.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to entitlement to service connection for breast cancer is dismissed.  

The claim of entitlement to service connection for a left knee disorder is reopened, and to that extent only the appeal is granted.  

Entitlement to service connection for a left knee disorder is denied.  


REMAND

A.  Diabetes Mellitus and Hypertension Claims

The claims of entitlement to service connection for diabetes mellitus and hypertension are based on whether the Veteran is shown to have been exposed to an herbicide agent containing dioxin, such as that commonly known as "Agent Orange," during his active service and, if so, whether such exposure caused either disease.  

The Veteran contends that he was exposed to Agent Orange during visits to Thailand to provide maintenance service for U.S. military aircraft.  See May 2012 Board Hearing Transcript (May 2012 T.) at 7-11 and 20-22.  He testified that he was at the Royal Thai Air Force Bases (RTAFBs) at Utapao and Udorn during his service in the U.S. Air Force.  He also contends that he was exposed to Agent Orange while at Anderson Air Force Base in Guam and apparently while at Kadena Air Force Base in Okinawa.  

There is no regulation providing a presumption of exposure to Agent Orange in Thailand, Guam, or Okinawa.  However, the lack of a presumptive basis for service connection does not preclude establishing service connection by proving each of the three elements of service connection just as in any other case.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120,123 (2007).  It is noted that the Veterans Benefits Administration (VBA) has included in its Adjudications Procedures Manual, the M21-1MR, procedures for developing claims in which the claimant was at certain RTAFBs during certain periods of time and engaged in certain activities and occupations.  

In its March 2010 Remand, the Board directed the RO to attempt to verify the use of herbicides containing dioxin at Kadena AFB in Okinawa and Anderson AFB.  Of record is a November 2010 Defense Personnel Records Information Retrieval System (DPRIS) response to an RO inquiry, indicating that historical documentation did not document herbicide use or storage at Anderson or Kadena AFB.  In a December 2010 memorandum, the RO documented its determination that it had insufficient information to request research of whether he was exposed to Agent Orange outside of the Republic of Vietnam.  In that memorandum, the RO referred to sending a letter to the Veteran in July 2007 with regard to exposure to Agent Orange at Beale AFB in California and that he did not respond to that letter.  This reference to a letter earlier than the Board's remand draws into question what was considered in determining what additional research could not be requested.  A remand is therefore necessary to ensure that the indicated research is conducted, if possible, to include research into whether he was exposed to an herbicide agent containing dioxin at an RTAFB.  

The service personnel records that are associated with the claims file appear to have all been provided by the Veteran.  A remand is therefore necessary so that VA can obtain his official service personnel records so as to better determine where and when he was stationed, including temporary duty assignements.  

In its March 2010 Remand, the Board also directed the RO to schedule the Veteran for a general medical examination.  It directed that the examiner provide an opinion as to the likelihood that his diabetes and or hypertension were directly due to any verified exposure to an herbicide.  An examination was conducted in July 2010.  Of note, that examination was conducted prior to completion of research regarding whether the Veteran was exposed to an herbicide agent during service.  The timing of the examination was therefore inconsistent with the Board's direction that the examiner should consider verified exposure to herbicides.  

The examiner did not provide a medical opinion.  She stated that the Veteran did not serve in Vietnam, there was no documentation to verify that Agent Orange was sprayed where he served and therefore it is less likely than not that he had diabetes or hypertension due to verified exposure to an herbicide.  She also stated that he did not have diabetes or hypertension within one year of service so it is her opinion that it is less likely than not that these disorders had their origin in service.  The first conclusion is a logical statement, not one based on medical expertise; i.e. if there is no verified exposure than if follows that nothing can result from a verified exposure, a determination that does not require medical expertise.  The second conclusion is a legal determination as to whether a presumption of service connection applies.  This does not constitute an adequate medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (explaining that the medical opinion in that case was inadequate because "the medical examiner discussed presumptive service connection but did not, as directed by the . . .  remand order, discuss whether it is as likely as not that exposure to herbicide agents . . . directly caused the appellant's condition").  On remand, another opinion must be obtained.  So as to avoid additional remands and still obtain the necessary information, the Board will broaden the parameters of the requested opinion. 

B.  PTSD Increased Rating

In August 2010, the RO granted service connection for PTSD and assigned a 30 percent evaluation based primarily on an examination conducted in July 2010.  That examination report provides findings with regard to cognitive and memory functioning, speech and concentration, and addresses whether he has delusions, hallucinations, or suidical or homicidal ideation.  It also provided some information as to difficulty in work and social relationships.  It provided insufficient findings as to whether he has panic attacks, impaired judgment, disturbance of motivation or mood, or difficulty in adapting to stressful relationships, including work or a worklike setting.  The findings provided are too limited for the Board to determine if he has met the criteria for a rating higher than the 30 percent assigned.  In short, the disability was not described in sufficient detail for the Board to make an informed decision as to this issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore a remand is necessary so that VA can provide him with an adequate examination with regard to the severity of disability due to his PTSD.  

C.  Right Knee Increased Rating 

In March 2010, the Board remanded the issue of entitlement to an increased rating for chondromalacia of the right knee specifically for the AOJ to ensure that an examination was provided and the Board specifically stated that the examiner should comment on the effects of the disability on his daily activities and employment and on whether the manifestations of the disability are adequately addressed by VA's rating schedule.  

An examination of his right knee took place in July 2010.  In December 2010 and March 2012 the RO issued supplemental statements of the case.  Neither document mentions extraschedular consideration.  Another remand is therefore necessary because there has not been compliance with March 2010 Remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (holding that a remand by the Board "confers on the veteran as a matter of law, the right to compliance with the remand orders," and the Board itself errs when it fails to ensure compliance with the terms of the remand).  

D.  TDIU

During the May 2012 hearing, the Veteran testified to the effect that the reason he retired in 2006 was due to his right knee disability and his PTSD.  From his testimony, the Board concludes that the issue of entitlement to TDIU is part and parcel to his claims and is therefore before the Board.  

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  38 C.F.R. § 4.16 (2012).  In such cases, if the service connected disabilities have been evaluated at certain percentages, the RO may assign TDIU.  38 C.F.R. § 4.16(a) (2012).  If those percentages are not met, then the RO may submit the full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue to the appropriate official for extraschedular consideration.  38 C.F.R. § 4.16(b) (2012).  .

A remand is therefore necessary so that VA can meet its duty to assist the Veteran by providing him with an examination that takes addresses whether his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Given that he has psychiatric and physical disabilities, the Board requires that the examiner is to be a medical doctor specializing in psychiatry.  Additionally, the RO must send a letter to the Veteran requesting that he complete a VA Form 8940, Veteran's Application for Increased Compensation Based on Unemployability.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he complete a VA Form 8940, Veteran's Application for Increased Compensation Based on Unemployability.  

2.  Obtain the Veteran's complete military personnel file and associate it with the claims file.  

3.  After associating the Veteran's complete military personnel file with the claims file, conduct all necessary research to determine if and when the Veteran or the unit to which he was assigned, was at U-Tapao and or Ubon and or Udorn Royal Thai Air Force Bases in Thailand.  

4.  Schedule the Veteran for an examination with regard to his claims of entitlement to service connection for diabetes mellitus and hypertension.  The claims file and a copy of this remand must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

So as to avoid future remands, the examiner is asked to provide a medical opinion that addresses those issues listed at (A) (B) and (C) below:  The Board is not asking the examiner to determine whether a legal presumption of service connection applies; rather the Board is asking the examiner to provide an opinion based on the application of medical principles and medical knowledge as such exist in the medical community to the facts of the Veteran's case.  Therefore an opinion, for example, that diabetes was caused by the hypothetical exposure but not hypertension, because diabetes is on the list of presumptive diseases but hypertension is not, will be considered an inadequate examination and opinion.  The examiner must provide a complete rationale for all opinions rendered.  

(A)  For the purposes of rendering this portion of the opinion only, the examiner is asked to assume that the Veteran was exposed to an herbicide agent containing dioxin during his active service; the examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that his hypertension or diabetes was caused by such exposure.  

(B)  For the purposes of rendering this portion of the opinion only, the examiner is to assume that the Veteran was not exposed to an herbicide agent containing dioxin during his active service; the examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that his hypertension or diabetes had onset during or was caused by his active service or manifested within one year of his separation from active service.  

(C)  If the examiner should conclude that either diabetes or hypertension was due to service, for whatever reason, but not both, the examiner must address whether is it at least as likely as not (a 50 percent or greater probability) that the remaining condition (hypertension or diabetes as the case may be) was caused or aggravated by the condition (hypertension or diabetes as the case may be) that had onset during or was caused by his active service.  

5.  Ensure that the Veteran is scheduled for a VA orthopedic examination of his right knee.  The examiner must provide results of range of motion testing, including repetitive motion, and provide results of stability testing.  The examiner is asked to list each and every symptom of his service-connected right knee disability and to describe the level of his disability of the right knee.  The examiner is also asked to describe the loss of function resulting from his service-connected right knee disability.  

6.  Only after completing the above directives and after determining if service connection is warranted for hypertension and/or diabetes and if a higher rating is warranted for the right knee disability; ensure that the Veteran is scheduled for an examination by a medical doctor specializing in psychiatry (a psychiatrist) to determine the symptoms and severity of his PTSD and to determine if his service-connected disabilities, either acting alone or acting together, render the Veteran unemployable.  The RO must provide the psychiatrist with a list of all disabilities for which service connection has been established.  The claims file must be provided to the psychiatrist, the psychiatrist must review the claims file in conjunction with the examination, and the psychiatrist must annotate his or her report as to whether the claims file was reviewed.  The psychiatrist is asked to address the following:

(a)  Describe all symptoms of the Veteran's PTSD and the severity of all such symptoms.  The examiner should provide findings that address the following:  

(i)  Whether the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  

(ii)  Whether the Veteran's PTSD results in the following symptoms or similar symptoms:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

(iii)  Whether the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

(iv)  Whether the Veteran's PTSD results in the following symptoms or similar symptoms:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

(v)  Whether the Veteran's PTSD results in total occupational and social impairment.  

(vi)  Whether the Veteran's PTSD results in the following symptoms or similar symptoms:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

(ii)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities, acting alone or acting together with each other, render him unable to secure and follow a substantially gainful occupation.  The psychiatrist must explain his or her opinion.  

7.  After completing the above development, and any other development that is necessary based on the above actions, readjudicate the issue of entitlement to an evaluation in excess of 30 percent for PTSD and either readjudicate or refer for extraschedular consideration, as appropriate, the issue of entitlement to TDIU.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court (of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


